The parties shall file supplemental briefs within 35 days of the date of this order addressing: (1) whether the respondent-mother made a timely request for accommodation of her disability in the service plan prepared by the Department of Health and Human Services; (2) whether the Department of Health and Human Services made “reasonable efforts to reunify the child and family,” as required by MCL 712A.19a(2), given the respondent-mother’s disability; and (3) whether the failure to provide a service plan that accommodates a respondent’s disability may be grounds for reversal of a termination of parental rights on appeal, under either the Americans with Disabilities Act or under the Probate Code, MCL 712A.19a(2), where there is no determination that the trial court erred in finding grounds for termination under MCL 712A. 19b(3) or that termination was in the best interests of the children under MCL 712A.19b(5). The parties should not submit mere restatements of their application papers.